         Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    RUTH GLADSTEIN,
         Plaintiff,

          v.                                                    No. 3:18-cv-00926 (VAB)

    SARANN GOLDFIELD, et al.,
        Defendants.


                                      ORDER DISMISSING CASE

        Ruth Gladstein has sued Sarann Goldfield, Alvin Goldfield 1 (the “Goldfields” or

“Goldfield Defendants”), Martin Wolf, Esq., and Cohen and Wolf, P.C. (with Mr. Wolf, the “Wolf

Defendants”) (collectively, “Defendants”). She alleges intentional interference with inheritance,

undue influence or coercion, fraudulent concealment, civil conspiracy, reckless indifference,

larceny, intentional infliction of emotional distress, and negligent infliction of emotional distress

against Defendants; negligence and breach of fiduciary duties against the Wolf Defendants; and

negligence and breach of fiduciary duties against the Goldfields. Notice of Removal, ECF No. 1

(June 4, 2018) (“Compl.”).

        The Court dismissed Ms. Gladstein’s claims against the Wolf Defendants, Order, ECF No.

115 (July 31, 2020) (“Wolf Dismissal Order”), and denied her motion for reconsideration of this

dismissal, Order, ECF No. 123 (Aug. 28, 2020) (“Reconsideration Order”). In the interim, the

Court issued an order requiring Ms. Gladstein to show cause as to why her remaining claims

against the Goldfield should not be dismissed based on the doctrines of res judicata or collateral

estoppel. Order to Show Cause, ECF No. 117 (July 31, 2020) (“Show Cause Order”).



1
 On July 1, 2020, the Estate of Alvin Goldfield was substituted as a party for Mr. Goldfield. Order Granting Second
Mot. to Substitute Party, ECF No. 100 (July 1, 2020).

                                                        1
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 2 of 10




       For the following reasons, the Court DISMISSES Ms. Gladstein’s claims against the

Goldfields.

  I.   BACKGROUD

       Familiarity with the factual and procedural background in this case is assumed. See Wolf

Dismissal Order.

       On July 31, 2020, the Court ordered Ms. Gladstein to show cause as to why claims against

the Goldfields should not be dismissed based on either the doctrines of res judicata or collateral

estoppel. Show Cause Order.

       That same day, the Court granted the Wolf Defendants’ motion to dismiss, see Dismissal

Order, and denied as moot Ms. Gladstein’s motion for summary judgment and motion to set aside,

Order, ECF No. 116 (July 31, 2020); see also Pl.’s Mot. for Partial Summ. J., ECF No. 89 (May

15, 2020); Mot. to Set Aside Order Granting Mot. to Deny or Defer Resp. to Pl.’s Mot. for Summ.

J., ECF No. 92 (June 3, 2020).

       On August 10, 2020, Ms. Gladstein moved for reconsideration with supporting materials.

Pl.’s Mot.; Mem. of L. in Supp. of Pl.’s Mot. for Recons. of Ruling and Order Dismissing Case,

ECF No. 119-1 (Aug. 10, 2020) (“Pl.’s Mem.”).

       On August 11, 2020, the Wolf Defendants opposed Ms. Gladstein’s motion. Mem.

Opposing Pl.’s Mot. for Recons. of Defs. Martin Wolf and Cohen and Wolf P.C., ECF No. 120

(Aug. 11, 2020) (“Wolf Opp’n”).

       On the same day, Ms. Gladstein responded to the Wolf Defendants’ opposition. Pl.’s Resp.

to Allegation that Her Motion for Recons. was Untimely, ECF No. 121 (Aug. 11, 2020).

       On August 27, 2020, Ms. Gladstein responded to the Court’s Show Cause Order. Pl.’s

Resp. to Order to Show Cause, ECF No. 122 (Aug. 27, 2020) (“Pl.’s Resp.”).



                                                2
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 3 of 10




        On September 16, 2020, the Goldfields replied to Ms. Gladstein’s response. Reply, ECF

No. 124 (Sept. 16, 2020) (“Defs.’ Reply”).

        On March 19, 2021, the Court denied Ms. Gladstein’s motion for reconsideration.

Reconsideration Order.

 II.    STANDARD OF REVIEW

        The doctrine of collateral estoppel, or issue preclusion, “provides that ‘once a court has

decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation

of the issue in a suit on a different cause of action involving a party to the first case.’”

Faraday v. Blanchette, 596 F. Supp. 2d 508, 514 (D. Conn. 2009) (quoting Burgos v. Hopkins, 14

F.3d 787, 789 (2d Cir. 1994)).

        In cases involving prior litigation between or among the parties, a court must determine if

it is precluded from adjudicating some or all of the claims because of previous rulings on the merits

of those claims. The doctrine of res judicata, or claim preclusion, generally dictates that “a

judgment on the merits in a prior suit bars a second suit involving the same parties or their privies

based on the same cause of action.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979).

The related doctrine of “[c]ollateral estoppel bars a party from raising an issue of law or fact in a

second suit that the party had a ‘full and fair opportunity to litigate . . . in [a] prior proceeding and

where the decision of the issue was necessary to support a valid and final judgment on the merits

in the first action.” Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638, 644 (2d Cir. 1998) (internal

citations and quotations omitted) (second and third alterations in original). An issue is actually

litigated if it is properly raised in the pleadings or otherwise, submitted for determination, and in

fact determined,” and is “necessarily determined if, in the absence of a determination of the issue,

the judgment could not have been validly rendered.” Lighthouse Landings, Inc. v. Conn. Light and



                                                   3
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 4 of 10




Power Co., 300 Conn. 325, 343 (Conn. 2011). “The doctrines of res judicata and collateral estoppel

protect ‘litigants from the burden of relitigating an identical issue with the same party or his privy

and [to promote] judicial economy by preventing needless litigation.’” Giuliani, 143 F.3d at 644,

(quoting Parklane Hosiery Co., 439 U.S. at 326).

               In order for collateral estoppel to bar the relitigation of an issue in a
               later proceeding, the issue concerning which relitigation is sought to
               be estopped must be identical to the issue decided in the prior
               proceeding. The court must determine what facts were necessarily
               determined in the first trial, and must then assess whether the party
               is attempting to relitigate those facts in the second proceeding.

Ventres v. Goodspeed Airport, LLC, 301 Conn. 194, 206 (2011) (internal citations and alterations

omitted).

       “[U]nder federal law, a court may raise the issue of collateral estoppel sua sponte.” Stinnett

v. Delta Air Lines, Inc., 803 F. App'x 505, 508 (2d Cir. 2020) (summary order); see, e.g., Curry v.

City of Syracuse, 316 F.3d 324, 331 (2d Cir. 2003) (noting that the Second Circuit has “previously

upheld a district court's dismissal of a case on collateral estoppel grounds” where it was raised by

the district court sua sponte); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (“Although the

district court raised the issue of collateral estoppel sua sponte, this decision does not require

reversal.”).

III.   DISCUSSION

       As explained in the Show Cause Order, on July 30, 2007, after multiple hearings held at

the Court of Probate in the District of Bridgeport, Judge Paul J. Ganim issued a decree finding that

Ms. Klavir’s “Last Will and Testament dated June 4, 1997 was duly executed; the testator had

sufficient testamentary capacity, and no evidence of undue influence was presented.” Ex. C to

Mem. of L in Supp. of Mot. to Dismiss of Defs. Martin Wolf and Cohen and Wolf, ECF No. 77-

1, at 64–66 (Feb. 28, 2020) (“Probate Decree”). Judge Ganim also found the following:


                                                  4
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 5 of 10




               At [a] hearing [on December 4, 2006], Attorney Cooney on behalf
               of Ruth Gladstein requested the original Frances Klavir Living Trust
               dated October 2, 1992 and the Frances Klavir Living Trust Second
               Amendment dated June 4, 1997 be filed with the Court for
               examination by an expert witness. All parties agreed that said
               documents would be field [sic] by Attorney Martin Wolf as trustee
               and said documents shall be filed under seal. Said trust was
               inspected by the opponent’s expert at the Court. . . . On June 4, 2007,
               a will contest was scheduled in the above matter. . . . Attorney
               Cooney, on behalf of Ruth Gladstein presented no evidence in
               support of her objection to the admission of the will.

Id. at 2. Judge Ganim further found that the Klavir Will was “duly proved as the decedent’s will,

and the same is approved and admitted to probate as the LAST WILL AND TESTAMENT of the

decedent,” and appointed Ms. Goldfield as the executrix of her mother’s estate. Id. at 3

(emphasis in original).

       Ms. Gladstein’s remaining claims against the Goldfields concern the administration of Ms.

Klavir’s estate, the Frances Klavir Living Trust (“Trust”), and Ms. Klavir’s Last Will and

Testament. See Compl.; see also Ex. 9 to Pl.’s Mot. for Partial Summ. J., ECF No. 89-3, at 57-61

(May 15, 2020) (“Will”); Ex. 8 to Pl.’s Mot. for Partial Summ. J., ECF No. 89-3, at 50-55 (May

15, 2020) (“Second Amendment”).

       In response to the Show Cause Order, Ms. Gladstein first argues that the Goldfields “have

not moved to dismiss any of [her] claims against them” and that “[t]he arguments made by the

[Wolf Defendants] in support of their motion to dismiss do not apply to the claims made against

the . . . Goldfields.” Pl.’s Resp. at 2. Ms. Gladstein maintains that the Goldfields “are not lawyers

and not one the claims alleged against them is based on a theory of legal malpractice.” Id.

       Ms. Gladstein further argues that the Court takes judicial notice of the Probate Decree, but

“appears to overlook the findings of fact by the Probate Court on June 17, 2009 (“2009 Probate

Order”) and the undisputed facts as found by the Supreme Court of Connecticut.” Id. at 2-3. Ms.



                                                 5
         Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 6 of 10




Gladstein contends that Judge Rearden in the 2009 Probate Order “held that the Probate Court

lacked subject matter jurisdiction to make a determination as to the validity of the 1997 amendment

to the Trust” and order that if “an action in Superior Court” was filed with “respect to the

Objections and Final Accounting of the Trustee,” then “the Application . . . for approval of the

Final Account of Trustee of the France Klavir Living Trust” would be denied without prejudice.

Id. Ms. Gladstein “commenced the action to challenge the validity of the amendment to the Trust

and . . . the amendment of the Will” and “thus the Application for Approval of Final Account of

Trustee of the Frances Klavir Living Trust was denied.” Id. Ms. Gladstein contends that “[n]o

court has ever determined that the Trust was validly amended” and that “there is more than

sufficient evidence to prove that the alleged amendment to the Trust is now valid.” Id. at 5.

        Ms. Gladstein concludes

               It is an undisputed fact that [she] is a beneficiary of the Francis
               Klavir Trust. It is an undisputed fact that [her] interest in the Frances
               Klavir Trust was reduced in 1997. [Ms. Gladstein] alleges that the
               reduction of her interest in the Frances Klavir Trust was the result
               of improper actions by the Goldfield Defendants. There has not been
               a final judgement (or any judgment) that determines the relevant
               facts that are the subject of [her] claims against the Goldfield
               Defendants . . . None of the Plaintiff’s claims against the Goldfield
               Defendants are barred by the doctrines of res judicata or collateral
               estoppel.

Id. at 7-8.

        The Goldfields maintain that Ms. Gladstein’s “allegations against [them] should be decided

[in their favor] given that (1) Frances Klavir was competent on June 4, 1997, and (2) the Goldfields

did not exert undue influence on Frances Klavir when she amended both her will and the Trust

during a visit on that day to Cohen & Wolf.” Defs.’ Reply at 1. The Goldfields argue that “[b]oth

of those questions were decided by Judge Ganim in the [Probate Decree].” Id. (citing Probate

Decree ¶ 13 (“[T]he testator has sufficient testamentary capacity; and not evidence of undue


                                                  6
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 7 of 10




influence was presented.”)). The Goldfields contend that “[t]he same facts about the execution of

the will on June 4. 1997 during the same visit to Cohen & Wolf [also apply] to the amendment of

the [T]rust.” Id.

        The Goldfields further argue that “Judge Rearden’s 2009 Order did not discuss the [W]ill”

and thus, the Probate Decree “about testamentary capacity and undue influence was not changed

by Judge Rearden’s 2009 Order.” Id. at 2. The Goldfields conclude that Francis Klavir’s

testamentary capacity and lack of evidence of undue influence were decided for the purposes of

collateral estoppel in the Probate Decree “when Judge Ganim accepted France Klavir’s will.” Id.

        The Court agrees.

        “The doctrines of res judicata and collateral estoppel apply to probate matters.” In re

McNamara, 281 B.R. 799, 803 (Bankr. D. Conn. 2002); see also Heussner v. Day, Berry &

Howard, LLP, 94 Conn. App. 569, 576 (2006) (“Probate Court decrees are final judgments for the

purpose of the doctrines of res judicata and collateral estoppel.”).

        “Collateral estoppel . . . forecloses ‘successive litigation of an issue of fact or law actually

litigated and resolved in a valid court determination essential to the prior judgment, even if the

issue recurs in the context of a different claim.’” Schwartz v. HSBC Bank USA, N.A., 160 F. Supp.

3d 666, 674 (S.D.N.Y. 2016) (quoting Taylor v. Sturgell, 553 U.S. 880, 892 (2008)). Under

Connecticut law, “[c]ollateral estoppel means simply that when an issue of ultimate fact has once

been determined by a valid and final judgment, that issue cannot again be litigated between the

same parties in any future lawsuit.” Cumberland Farms, Inc. v. Town of Groton, 262 Conn. 45, 58

(2002). “For ‘an issue to be subject to collateral estoppel, (1) it must have been fully and fairly

litigated in the first action, and (2) it also must have been actually decided[,] and (3) the decision

must have been necessary to the judgment.’” Gross v. Rell, 485 F. Supp. 2d 72, 78–79 (D. Conn.



                                                   7
         Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 8 of 10




2007), aff'd in part, question certified, 585 F.3d 72 (2d Cir. 2009), certified question

answered, 304 Conn. 234 (2012) (quoting Golino v. New Haven, 950 F.2d 864, 869 (2d Cir. 1991).

        “An issue has been fully and fairly litigated if the party against whom collateral estoppel is

asserted had a ‘full and fair opportunity’ to litigate that issue in the prior proceeding.” Faraday v.

Blanchette, 596 F. Supp. 2d 508, 515 (D. Conn. 2009) (citing Aetna Cas. & Sur. Co. v. Jones, 220

Conn. 285, 306 (1991)). In the Probate Decree, Judge Ganim explains the procedure taken by the

Probate Court to determine the validity of the Will. Probate Decree at 64-65. A will contest was

scheduled for June 4, 2007. Id. Ms. Gladstein was given the opportunity to present an argument,

but counsel for Ms. Gladstein “presented no evidence in support of her objection to the admission

of the will.” Id.

        “‘An issue is actually litigated if it is properly raised in the pleadings or otherwise,

submitted for determination, and in fact determined.’” Faraday, 596 F. Supp. 2d at 515 (quoting

State v. Joyner, 255 Conn. 477, 490 (2001)); see also Heussner v. Day, Berry & Howard, LLP, 94

Conn. App. 569, 573 (2006) (same). The issue of the validity of the Will was submitted to the

Probate Court. Probate Decree at 64. 2 Judge Ganim determined that Ms. Klavir’s “Last Will and

Testament dated June 4, 1997 was duly executed; the testator had sufficient testamentary capacity;

and no evidence of undue influence was presented.” Id. at 65.

        “‘An issue is necessarily determined if, in the absence of a determination of the issue, the

judgment could not have been validly rendered.’” Faraday, 596 F. Supp. 2d at 515 (quoting

Joyner, 255 Conn. at 490); see also Heussner, 94 Conn. App. 569, 573 (“An issue is necessarily

determined if, in the absence of a determination of the issue, the judgment could not have been

validly rendered . . . If an issue has been determined, but the judgment is not dependent upon the


2
 Ms. Gladstein also sought expert examination of the Trust and the two amendments to the Trust. Id. at 65. The
Trust was inspected by an expert at the Court. Id.

                                                        8
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 9 of 10




determination of the issue, the parties may relitigate the issue in a subsequent action.”) (emphasis

and alteration in original). Judge Ganim’s determination had to be necessary to the judgment

because the Probate Court decided the validity of the Will. In the Probate Decree, after the above

determination, Judge Ganim ordered and decreed that the written will “[wa]s duly proved as the

decedent’s will, and . . . [wa]s approved and admitted to probate as the Last Will and Testament

of the decedent.” Probate Decree at 65-66 (emphasis omitted).

       Taken together, the issue of the validity of the Will as well as Ms. Klavir’s testamentary

capacity and the presence of undue influence are subject to collateral estoppel.

       Ms. Gladstein argues that “[t]here has been no final judgment or finding of fact that would

bar the prosecution of the claims against the Goldfield Defendants under the doctrines of res

judicata or collateral estoppel” and that “[t]here has not been a final judg[ment] (or any judgment)

that determines the relevant facts that are the subject of [her] claims against the Goldfield

Defendants.” Pl.’s Resp. at 5, 8. Ms. Gladstein’s remaining claims against the Goldfields include

intentional interference with inheritance, negligence/breach of duty of care, breach of fiduciary

duties, undue influence/coercion, fraudulent concealment, civil conspiracy, reckless

indifference/willful and wanton misconduct, larceny, intentional infliction of emotional distress,

and negligent infliction of emotional distress. See Compl. Each of these claims hinge on Ms.

Gladstein’s allegations that “Frances Klavir was not of sound mind and was not legally competent

to execute [the Will and Second Amendment],” id. ¶ 14 and the Defendants “contravene[ed] the

intent of Frances Klavir with regard to the bequest and distribution of her assets,” id. ¶ 22; see also

id. (incorporating these allegations for all counts).

       As discussed above, however, Judge Ganim in the Probate Court already decided the issues

of Ms. Klavir’s testamentary capacity and the presence of undue influence in determining the



                                                  9
        Case 3:18-cv-00926-VAB Document 131 Filed 05/21/21 Page 10 of 10




validity of the Will. And although there does not appear to be a final judgement on the Second

Amendment, the underlying factual findings necessary to invalidate it – again Ms. Klavir’s

testamentary capacity and/or the presence of undue influence – have been determined. Without a

finding that the Will is invalid, or that Ms. Klavir did not have testamentary capacity, or that undue

influence occurred, Ms. Gladstein’s claims cannot succeed. As a result, under the doctrine of

collateral estoppel, these facts were “necessarily determined in the [probate court]” and Ms.

Gladstein is “attempting to relitigate th[e]se facts in th[is] proceeding.” Ventres, 301 Conn. at 206

(internal citations and alterations omitted).

       Accordingly, in furtherance of “judicial economy,” S.E.C. v. Monarch Funding Corp., 192

F.3d 295, 303 (2d Cir. 1999) (“The principal virtue of collateral estoppel is self-evident: it

promotes judicial economy by reducing the burdens associated with revisiting an issue already

decided”), and under its “inherent authority to manage their dockets and courtrooms with a view

toward the efficient and expedient resolution of cases,” Dietz v. Bouldin, 136 S. Ct. 1885, 1892

(2016), the Court will dismiss Ms. Gladstein’s remaining claims against the Goldfields on

collateral estoppel grounds.

IV.    CONCLUSION

       For the foregoing reasons, this case is DISMISSED. The Clerk of Court is respectfully

directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 21st day of May, 2021.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
